DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew J. Taska on 16 June 2021.

Claim 7 has been amended as follows:

Regarding claim 7 – Line 14, changed "to which e CCE(s) corresponds," to -- to which the CCE(s) corresponds, --.

Reasons for Allowance


1.	Regarding claim 1 – A method comprising: receiving, by a user equipment (UE), configuration information of a control resource set (CORESET), and monitoring, by the UE, a Physical Downlink Control Channel (PDCCH) in the CORESET, wherein the PDCCH corresponds to at least one Control Channel Element (CCE) in the CORESET, wherein each of the at least one CCE corresponds to one Resource Element Group (REG) bundle, wherein a number of the REGs in the REG bundle is 6, wherein each of the 6 REGs equals one resource block during one Orthogonal Frequency Division Multiplexing (OFDM) symbol, wherein a value of a respective index of each of the at least one CCE is equal to a value of an index of the REG bundle to which the CCE corresponds, and wherein the respective index of each of the at least one CCE is numbered in integers in increasing order in a frequency domain within the CORESET.
2.	Regarding claim 6 – A method comprising: transmitting, by a base station, configuration information of a control resource set (CORESET), and transmitting, by the base station, a Physical Downlink Control Channel (PDCCH) in the CORESET, wherein the PDCCH corresponds to at least one Control Channel Element (CCE) in the CORESET, wherein each of the at least one CCE corresponds to one Resource Element Group (REG) bundle, wherein a number of REGs in the REG bundle is 6, wherein each of the 6 REGs equals one resource block during one Orthogonal Frequency Division Multiplexing (OFDM) symbol, wherein 
3.	Regarding claim 7 - A base station comprising: at least one processor disposed at the base station, wherein the at least one processor is configured to: transmit configuration information of a control resource set (CORESET), and transmit a Physical Downlink Control Channel (PDCCH) in the CORESET, wherein the PDCCH corresponds to at least one Control Channel Element (CCE) in the CORESET, wherein each of the at least one CCE corresponds to one Resource Element Group (REG) bundle, wherein a number of REGS in the REG bundle is 6, wherein each of the 6 REGs equals one resource block during one Orthogonal Frequency Division Multiplexing (OFDM) symbol, wherein a value of a respective index of each of the at least one CCE is equal to a value of an index of the REG bundle to which the CCE(s) corresponds, and wherein the respective index of each of the at least one CCE is numbered in integers in increasing order in a frequency domain within the CORESET.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-15 are allowable over the prior art of record.

Conclusion

Claims 1-15 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Taherzadeh Boroujeni et al. (US 2020/0021419 A1) discloses transmission and reception of physical downlink control channels.
2.	Kwak et al. (US 2019/0069276 A1) discloses the method and apparatus for transmtting and receiving downlink control channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
/John Pezzlo/
16 June 2021
Primary Examiner, AU 2465